Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
 	This is in response to the amendment filed on 05/23/2022. 
Applicant’s amendment filed 05/23/2022 with respect to the objection of drawings has been fully considered and is persuasive. Applicant’s amendment to Drawings has overcome each and every objection set forth in the Ex Parte Quayle Action mailed 05/13/2022.  

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner's statement for the reasons for allowance:
Regarding claim 1, the claim features " ... a control unit which allows the base to be moved closer to the throwing mechanism so as to re-attach the at least one weight to the throwing mechanism, and which, by this way, allows the throwing mechanism to be tested automatically, characterized by comprising at least one support mechanism having a plurality of support apparatuses which are located on the chassis, which extend to the at least one weight by means of the control unit and contact the at least one weight for balancing the at least one weight when the at least one weight is attached to the throwing mechanism, and at least one of the support apparatuses is operated by means of the control unit at a different time than the others of the support apparatuses so that at least one of the support apparatuses contacts the at least one weight at the different time” were not found in the prior art. 
Claims 2-12 are allowed due to their dependence on Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858